Appellant predicates his motion for rehearing upon the contention that the judgment of conviction against him was "void." We cannot bring ourselves to agree with such view. In 12 Texas Jurisprudence, at page 688, sec. 337, etc., under the heading "Criminal Law" is found a discussion of void and voidable judgments, with citation of many cases from this court upon the subject, among them being Ex parte Boland, 11 Texas App., 159; Ex parte Taylor, 63 Tex.Crim. Rep.. We do not find present in appellant's case any element which would render the judgment against him "void." Indeed, had he been called as a witness and testified in Johnson's case before his own case had been called for trial, and then, interposed as a defense, that he had been compelled to so testify in Johnson's case, and had been convicted over such defense, the judgment against him would not have been "void." It might have been resisted not as being "void," but as having been erroneously obtained.
In whatever form it comes or by whatever name the procedure may be called appellant is really seeking to have this court annul the judgment of conviction (which has long ago been affirmed by this court) or to hold it not further enforceable, because of an incident which occurred after conviction, and after the status of criminality had been fixed by such judgment. Much the same question was presented in Ex parte Minor, 115 Tex.Crim. Rep., 27 S.W.2d 805; Ex parte McKenzie, 115 Tex.Crim. Rep., 29 S.W.2d 771; Hendricks *Page 598 
v. State, 55 S.W.2d 839. It was held in said cases that the relief requested could not be granted. Such must be our holding in the present case.
The views expressed in our original opinion are adhered to and the motion for rehearing is overruled.
Overruled.